DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaux et al. (US 2016/0329705) in view of Gong et al. (US 2012/0063179).
	Regarding claim 1, Lacaux teaches a power converter for providing power to one or more loads (see figures 1, 7, and 11-13), wherein the power converter is configured to be arranged in a parallel configuration with one or more additional power converters and comprises: an inverter (fig. 7: DC/AC conversion means 31) for receiving an input voltage (fig. 7: Vdc) and converting this to an output voltage having an associated output current (see figure 7 and par. [0063]); a module (fig. 7: PWM) configured to modulate the output voltage using a modulation scheme (see par. [0063]); a first feedback circuit (fig. 11: Current Controller of 101) configured to configured to generate a first signal (see figure 11: output current controller into PWM Modulator; dd, d0, dq), wherein the first signal corresponds to signals of (see figure 11: signals lref-d, lref-q and Id, lq respectively) a first reference signal (see figure 11: signals lref-d, lref-q) and a first measurement/calculation of the output current scaled (see figures 7 and 11; and par. [0063]) by a first gain, wherein the first gain is set so as to reduce circulating currents between the power converter and one or more additional power converters in the parallel configuration due to imbalance of positive and/or negative sequence currents (see figures 7 and 11; and par. [0063] and [0071-0084]); and a second feedback circuit (fig. 7: 51) configured to compare a second reference signal (fi. 7: 0) and a second measurement/calculation of the output current (see figure 7 and par. [0063]; current sum ia+ib+ic) to produce an error value (fig. 7: input signal of Pl; and fig. 11: Zero sequence signal d0), wherein the error value is scaled by a second gain (see Fig. 7: Proportional part of Pl controller) to produce a second signal (Figure 7: output 
However, Lacaux does not explicitly teach the first signal corresponds to a summation of a first reference signal.
Gong teaches the first signal corresponds to a summation of a first reference signal (see figure 3: 62; the two-phase voltage damping signal DELTA.V.sub.d, DELTA.V.sub.q is deducted from the two-phase voltage control signal V.sub.d, V.sub.q at a summing junction pair 62 and is then transmitted to two-to-three modulator 50. Two-to-three phase modulator 50 converts the two-phase converter control signal back into a three-phase control signal and further generates PWM control signals 28 for semiconductor switches 23; and figure 4 and par. [0034-0039]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Gong in to the power converter of Lacaux in order to provide a current controller to generate an error signal in the control loop.
Regarding claim 2, furthermore Lacaux discloses the power converter, wherein the input voltage is a DC input voltage and the output voltage is a three-phase output 
Regarding claim 3, furthermore Lacaux discloses the power converter, wherein the modulation scheme includes pulse width modulation, and the first reference signal used in the first feedback circuit is a setpoint for use in the pulse width modulation, (see figures 7, 11, 12 disclose the claimed PWM scheme based on the reference signals lref-d, lref-q).
Regarding claim 4, furthermore Lacaux discloses the power converter, wherein the first gain is set such that, for a range of values of the output current, a value of the first gain is chosen that reduces circulating currents between the power converter and one or more additional power converters in the parallel configuration due to imbalance of positive and/or negative sequence currents, (see figures 7, 11, 12 and 13 disclose the converters and their interconnections in a distributed system controlled by a central entity providing for the reference signals lref-d, lref-q).
Regarding claim 5, further Gong discloses the power converter, wherein the first gain is preset or otherwise predetermined as part of a calibration or pre-processing routine, (see figures 3 and 4; and par. [0034-0039]; a Virtual Impedance Control Unit 74 that uses a frequency response analysis).
Regarding claim 6, further Gong discloses the power converter, wherein the gain is preset or predetermined using frequency response analysis, (see figure 4 and par. [0034-0039]; a Virtual Impedance Control Unit 74 that uses a frequency response analysis).
Regarding claim 7, furthermore Lacaux discloses the power converter, wherein the error value corresponds to a difference between the second reference signal and the second measurement/calculation of the output current, (see figure 7 and par. [0063]).
Regarding claim 8, furthermore Lacaux discloses the power converter wherein the modulation scheme uses space vector modulation, and the modulation module comprises a processor or circuitry configured to modify one or more vectors used in the space vector modulation based on the second signal, (see figure 7 and par. [0063]; the space vector pulse width Modulation).
Regarding claim 9, furthermore Lacaux discloses the power converter, wherein the processor or circuitry of the modulation module is configured to adjust a length or duration of one or more vectors based on the second signal, (see figure 7 and par. [0063]).
Regarding claim 10, furthermore Lacaux discloses the power converter, wherein the processor or circuitry of the modulation module is configured to drive a modulation signal based on a zero state vector, which modulation signal is used to adjust the length or duration of the zero state vector by the processor or circuitry as aforesaid, (see figure 7 and par. [0063]).
Regarding claim 11, furthermore Lacaux discloses the power converter, wherein the modulation module is configured to adjust a modulation duty cycle based on the first signal and/or the second signal so as to reduce circulating currents as aforesaid, (see figures 7 and 11; and par. [0063] and [0071-0084]).
Regarding claim 12, furthermore Lacaux discloses the power converter, wherein the modulation module is configured to adjust a length or duration of one or more vectors of a space vector modulation scheme based on the first signal and/or the second signal to so as to reduce circulating currents as aforesaid, (see figures 7 and 11; and par. [0063] and [0071-0084).
Regarding claim 13, furthermore Lacaux discloses a system (see figures 1 and 13; An electrical energy supply network 10) for controlling one or more loads (fig. 1: loads 14), the system  comprising: a plurality of power converters (fig. 1: converters 16); wherein the power converters (16) are arranged in a parallel configuration and configured to control one or more loads (14), (see figure 1); and wherein the first and second feedback circuits of each power converter are configured as aforesaid so as to reduce circulating currents between the power converters, (see figures 7 and 11; par. [0063] and [0071-0084]).
Regarding claim 14, furthermore Lacaux discloses the system, further comprising a structure configured to receive and hold multiple power converters (16), wherein the structure is configured to interconnect the power converters held and received within the structure such that a variable number of power converters (16) may be interconnected using the structure as desired, (see figures 1 and 13).
Regarding claim 15, furthermore Lacaux discloses the system, wherein the structure is configured such that a single power converter (16) can be connected thereto for providing power to one or more loads (14) in a standalone configuration, as well as up to N power converters (converters 16) connected thereto for providing power to one 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836